DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 13-15, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahata (US 2013 / 0057545) in view of Herrmann (US 9,438,896) and further in view of Johnson-Williams et al. (hereinafter “Johnson” US 5,523,886).

As pertaining to Claim 1, Nakahata discloses (see Fig. 1 and Fig. 6) an image display method for a display (see (11) in Fig. 1), wherein the display (11) comprises a display screen (134; see Page 3, Para. [0037]-[0039]), and the method comprises:
displaying, by the display (11), an ith frame (i.e., an image display frame) of a first image (see (L1) in Fig. 6, for example) on the display screen (11) in a first time period (i.e., a left image display time period; again, see (L1) in Fig. 6) of an ith display cycle (i.e., one frame period), wherein i is a positive integer;
stopping, by the display (11), displaying the ith frame (i.e., the image display frame) of the first image (again, see (L1) and the non-display period between (L1) and (R1) in Fig. 6); and
after stopping displaying the ith frame (i.e., the image display frame) of the first image (L1), displaying, by the display (11), an ith frame (i.e., an image display frame) of a second image (see (R1) in Fig. 6, for example) on the display screen (11) in a second time period (i.e., a right image display time period; again, see (R1) in Fig. 6) of the ith display cycle (i.e., the one frame period), wherein
after the second time period (see (R1)) ends, no image is displayed on the display screen (11) in a third time period (see the non-display period following (R1) in Fig. 6) of the ith display cycle (i.e., the one frame period), and the sum of the first time period (see (L1)), the second time period (see (R1)), and the third time period (see the non-display period following (R1)) is less than or equal to the display cycle (i.e., the one frame period; see Page 4, Para. [0057]-[0059]).

Nakahata discloses that the image display method includes a display screen (11) implemented in combination with shutter glasses (13) to time-sequentially provide left and right images to left and right eyes of a viewer to produce a stereoscopic system (see Page 2, Para. [0011]).  Nakahata does not explicitly disclose that the image display method includes a head mounted display, wherein the head mounted display comprises a first display screen and a second display screen.  However, the head mounted display system is well-known in the art as an equivalent means to that of Nakahata for time-sequentially providing left and right images to left and right eyes of a viewer to produce a stereoscopic system.
In fact, in the same field of endeavor, Herrmann discloses (see Fig. 7) that, in addition to the method of providing stereoscopic image display using a display screen in combination with shutter glasses (see Col. 1, Ln. 51-55 and Ln. 61-62), it was well-known in the art before the effective filing date of the claimed invention that stereoscopic image display can equivalently be provided by means of a head mounted display comprising a first display screen (i.e., a left display screen) and a second display screen (i.e., a right display screen) to time-sequentially provide left and right images to left and right eyes of a viewer (see Col. 1, Ln. 23-38 and Col. 3, Ln. 30-35).  Herrmann suggests that the utilizing a head mounted display comprising a first display screen and a second display screen to implement a stereoscopic display system can provide an immersive viewing experience in small, portable, compact form and further can eliminate inter-eye crosstalk (see Col. 1, Ln. 28-32 and Col. 2, Ln. 5-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakahata with the teachings of Herrmann, such that the image display method of Nakahata includes a head mounted display, wherein the head mounted display comprises a first display screen and a second display screen as suggested by Herrmann, in order to implement the display system with an immersive viewing experience in a small, portable, compact form that further eliminates inter-eye crosstalk.

Still, while the combined teachings of Nakahata and Herrmann suggest a head mounted display comprising a first display screen and a second display screen implementing the claimed displaying and stopping of the ith frame of the first image on the first display screen and the ith frame of the second image on the second display screen, neither Nakahata nor Herrmann explicitly discloses stopping, by the head mounted display, supplying power to the first display screen.  It should be noted that Nakahata explicitly discloses (see Fig. 1) a display screen (134) comprising a backlight (136), wherein the power supplied to the backlight (136) is turned off to coincide with non-display periods in a frame (see Fig. 6; and see Page 4 through Page 5, Para. [0060]).  It should further be noted that Herrmann explicitly discloses a head mounted display comprising a first display screen and a second display screen comprising a backlight (see Col. 1, Ln. 28-32).
In order to bridge the gap in the teachings of Nakahata and Herrmann, and to show that which was known to one of ordinary skill in the art before the effective filing date of the claimed invention, Johnson discloses (see Fig. 1A and Fig. 4) a head mounted display (130) comprising a first display screen (i.e., a left display screen (136)) and a second display screen (i.e., a right display screen (138)) to time-sequentially provide left and right images to left and right eyes of a viewer, wherein power supplied to the first display screen (136) and/or the second display screen (138) is stopped (i.e., the respective display screen is disabled) by the head mounted display (130) to coincide with non-display periods in an image display frame (see Col. 4, Ln. 47-65; also see Col. 7, Ln. 25-28).  It is a goal of Johnson to provide a small head-mounted display that can be made lightweight and can accurately and correctly display left and right images onto left and right displays of the head-mounted display, to produce a stereoscopic display, by selectively enabling and disabling the left and right displays to coincide with non-display periods of the respective left and right displays (see Col. 2, Ln. 1-11 and Ln. 38-42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakahata and Herrmann with the teachings of Johnson, such that the head mounted display stops displaying the ith frame of the first image and also stops supplying power to the first display screen during a non-display period (see Col. 4, Ln. 47-65 of Johnson in combination with Page 4 through Page 5, Para. [0060] of Nakahata), in order to accurately and correctly display left and right images onto left and right displays of the head-mounted display to thereby produce a stereoscopic display as suggested by Johnson.

As pertaining to Claim 2, Herrmann discloses that the head mounted display is an augmented reality head mounted display, a virtual reality head mounted display, or a mixed reality head mounted display (see Col. 1, Ln. 23-28).

As pertaining to Claim 3, Nakahata discloses (see Fig. 1 and Fig. 6) that in the ith display cycle (i.e., the one frame period), the first time period (see (L1)) is adjacent to the second time period (see (R1)), and the sum of the first time period (see (L1)), the second time period (see (R1)), and the third time period (see the non-display period following (R1)) is equal to the ith display cycle (i.e., the one frame period; again, see Page 4, Para. [0057]-[0059]).

As pertaining to Claim 4, Nakahata discloses (see Fig. 1 and Fig. 6) that the first time period (see (L1)) and the second time period (see (R1)) are spaced by a fourth time period (i.e., see the non-display period between (L1) and (R1); and again, see Page 4, Para. [0057]-[0059]).

As pertaining to Claim 5, Nakahata discloses (see Fig. 1 and Fig. 6) that the first time period (see (L1)) and the second time period (see (R1)) are equal (again, see Page 4, Para. [0057]-[0059]).

As pertaining to Claim 6, Nakahata discloses (see Fig. 1 and Fig. 6) a display (see (11) in Fig. 1), comprising:
a display screen (134), configured to display an image (i.e., a composite left and right image; see Page 3, Para. [0037]-[0039]);
one or more processors (120); a memory (120, 126, 124) storing one or more computer programs (i.e., functional programming), wherein the one or more computer programs comprise instructions that when executed by the one or more processors (120), cause the display (11) to perform operations comprising:
displaying an ith frame (i.e., an image display frame) of a first image (see (L1) in Fig. 6, for example) on the display screen (11) in a first time period (i.e., a left image display time period; again, see (L1) in Fig. 6) of an ith display cycle (i.e., one frame period), wherein i is a positive integer;
stopping displaying the ith frame (i.e., the image display frame) of the first image (again, see (L1) and the non-display period between (L1) and (R1) in Fig. 6); and
after stopping displaying the ith frame (i.e., the image display frame) of the first image (L1), displaying an ith frame (i.e., an image display frame) of a second image (see (R1) in Fig. 6, for example) on the display screen (11) in a second time period (i.e., a right image display time period; again, see (R1) in Fig. 6) of the ith display cycle (i.e., the one frame period), wherein
after the second time period (see (R1)) ends, no image is displayed on the display screen (11) in a third time period (see the non-display period following (R1) in Fig. 6) of the ith display cycle (i.e., the one frame period), and the sum of the first time period (see (L1)), the second time period (see (R1)), and the third time period (see the non-display period following (R1)) is less than or equal to the display cycle (i.e., the one frame period; see Page 4, Para. [0057]-[0059]).

Nakahata discloses that the image display method includes a display screen (11) implemented in combination with shutter glasses (13) to time-sequentially provide left and right images to left and right eyes of a viewer to produce a stereoscopic system (see Page 2, Para. [0011]).  Nakahata does not explicitly disclose that the image display method includes a head mounted display, wherein the head mounted display comprises a first display screen and a second display screen.  However, the head mounted display system is well-known in the art as an equivalent means to that of Nakahata for time-sequentially providing left and right images to left and right eyes of a viewer to produce a stereoscopic system.
In fact, in the same field of endeavor, Herrmann discloses (see Fig. 7) that, in addition to the method of providing stereoscopic image display using a display screen in combination with shutter glasses (see Col. 1, Ln. 51-55 and Ln. 61-62), it was well-known in the art before the effective filing date of the claimed invention that stereoscopic image display can equivalently be provided by means of a head mounted display comprising a first display screen (i.e., a left display screen) and a second display screen (i.e., a right display screen) to time-sequentially provide left and right images to left and right eyes of a viewer (see Col. 1, Ln. 23-38 and Col. 3, Ln. 30-35).  Herrmann suggests that the utilizing a head mounted display comprising a first display screen and a second display screen to implement a stereoscopic display system can provide an immersive viewing experience in small, portable, compact form and further can eliminate inter-eye crosstalk (see Col. 1, Ln. 28-32 and Col. 2, Ln. 5-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakahata with the teachings of Herrmann, such that the image display method of Nakahata includes a head mounted display, wherein the head mounted display comprises a first display screen and a second display screen as suggested by Herrmann, in order to implement the display system with an immersive viewing experience in a small, portable, compact form that further eliminates inter-eye crosstalk.

Still, while the combined teachings of Nakahata and Herrmann suggest a head mounted display comprising a first display screen and a second display screen implementing the claimed displaying and stopping of the ith frame of the first image on the first display screen and the ith frame of the second image on the second display screen, neither Nakahata nor Herrmann explicitly discloses stopping, by the head mounted display, supplying power to the first display screen.  It should be noted that Nakahata explicitly discloses (see Fig. 1) a display screen (134) comprising a backlight (136), wherein the power supplied to the backlight (136) is turned off to coincide with non-display periods in a frame (see Fig. 6; and see Page 4 through Page 5, Para. [0060]).  It should further be noted that Herrmann explicitly discloses a head mounted display comprising a first display screen and a second display screen comprising a backlight (see Col. 1, Ln. 28-32).
In order to bridge the gap in the teachings of Nakahata and Herrmann, and to show that which was known to one of ordinary skill in the art before the effective filing date of the claimed invention, Johnson discloses (see Fig. 1A and Fig. 4) a head mounted display (130) comprising a first display screen (i.e., a left display screen (136)) and a second display screen (i.e., a right display screen (138)) to time-sequentially provide left and right images to left and right eyes of a viewer, wherein power supplied to the first display screen (136) and/or the second display screen (138) is stopped (i.e., the respective display screen is disabled) by the head mounted display (130) to coincide with non-display periods in an image display frame (see Col. 4, Ln. 47-65; also see Col. 7, Ln. 25-28).  It is a goal of Johnson to provide a small head-mounted display that can be made lightweight and can accurately and correctly display left and right images onto left and right displays of the head-mounted display, to produce a stereoscopic display, by selectively enabling and disabling the left and right displays to coincide with non-display periods of the respective left and right displays (see Col. 2, Ln. 1-11 and Ln. 38-42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakahata and Herrmann with the teachings of Johnson, such that the head mounted display stops displaying the ith frame of the first image and also stops supplying power to the first display screen during a non-display period (see Col. 4, Ln. 47-65 of Johnson in combination with Page 4 through Page 5, Para. [0060] of Nakahata), in order to accurately and correctly display left and right images onto left and right displays of the head-mounted display to thereby produce a stereoscopic display as suggested by Johnson.

As pertaining to Claim 7, Herrmann discloses that the head mounted display is an augmented reality head mounted display, a virtual reality head mounted display, or a mixed reality head mounted display (see Col. 1, Ln. 23-28).

As pertaining to Claim 8, Nakahata discloses (see Fig. 1 and Fig. 6) that in the ith display cycle (i.e., the one frame period), the first time period (see (L1)) is adjacent to the second time period (see (R1)), and the sum of the first time period (see (L1)), the second time period (see (R1)), and the third time period (see the non-display period following (R1)) is equal to the ith display cycle (i.e., the one frame period; again, see Page 4, Para. [0057]-[0059]).

As pertaining to Claim 9, Nakahata discloses (see Fig. 1 and Fig. 6) that the first time period (see (L1)) and the second time period (see (R1)) are spaced by a fourth time period (i.e., see the non-display period between (L1) and (R1); and again, see Page 4, Para. [0057]-[0059]).

As pertaining to Claim 10, Nakahata discloses (see Fig. 1 and Fig. 6) that the first time period (see (L1)) and the second time period (see (R1)) are equal (again, see Page 4, Para. [0057]-[0059]).

As pertaining to Claim 13, Nakahata discloses (see Fig. 1 and Fig. 6) a non-transitory computer-readable storage medium (see (120, 126, 124) in Fig. 1) storing one or more programs (i.e., functional programming) including instructions, which, when executed by one or more processors (120) of an electronic device (i.e., an electronic display device; see (11) in Fig. 1; and see Page 3, Para. [0037]-[0039]), cause the electronic device to:
display an ith frame (i.e., an image display frame) of a first image (see (L1) in Fig. 6, for example) on a display screen (11) in a first time period (S1; i.e., a left image display time period; again, see (L1) in Fig. 6) of an ith display cycle (i.e., one frame period), wherein i is a positive integer;
stop displaying the ith frame (i.e., the image display frame) of the first image (again, see (L1) and the non-display period between (L1) and (R1) in Fig. 6); and
after stopping displaying of the ith frame (i.e., an image display frame) of the first image (see (L1) in Fig. 6, for example), display an ith frame (i.e., an image display frame) of a second image (see (R1) in Fig. 6, for example) on the display screen (11) in a second time period (i.e., a right image display time period; again, see (R1) in Fig. 6) of the ith display cycle (i.e., the one frame period), wherein
after the second time period (see (R1)) ends, no image is displayed on the display screen (11) in a third time period (see the non-display period following (R1) in Fig. 6) of the ith display cycle (i.e., the one frame period), and the sum of the first time period (see (L1)), the second time period (see (R1)), and the third time period (see the non-display period following (R1)) is less than or equal to the display cycle (i.e., the one frame period; see Page 4, Para. [0057]-[0059]).

Nakahata discloses that the image display method includes a display screen (11) implemented in combination with shutter glasses (13) to time-sequentially provide left and right images to left and right eyes of a viewer to produce a stereoscopic system (see Page 2, Para. [0011]).  Nakahata does not explicitly disclose that the image display method includes a head mounted display, wherein the head mounted display comprises a first display screen and a second display screen.  However, the head mounted display system is well-known in the art as an equivalent means to that of Nakahata for time-sequentially providing left and right images to left and right eyes of a viewer to produce a stereoscopic system.
In fact, in the same field of endeavor, Herrmann discloses (see Fig. 7) that, in addition to the method of providing stereoscopic image display using a display screen in combination with shutter glasses (see Col. 1, Ln. 51-55 and Ln. 61-62), it was well-known in the art before the effective filing date of the claimed invention that stereoscopic image display can equivalently be provided by means of a head mounted display comprising a first display screen (i.e., a left display screen) and a second display screen (i.e., a right display screen) to time-sequentially provide left and right images to left and right eyes of a viewer (see Col. 1, Ln. 23-38 and Col. 3, Ln. 30-35).  Herrmann suggests that the utilizing a head mounted display comprising a first display screen and a second display screen to implement a stereoscopic display system can provide an immersive viewing experience in small, portable, compact form and further can eliminate inter-eye crosstalk (see Col. 1, Ln. 28-32 and Col. 2, Ln. 5-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakahata with the teachings of Herrmann, such that the image display method of Nakahata includes a head mounted display, wherein the head mounted display comprises a first display screen and a second display screen as suggested by Herrmann, in order to implement the display system with an immersive viewing experience in a small, portable, compact form that further eliminates inter-eye crosstalk.

Still, while the combined teachings of Nakahata and Herrmann suggest a head mounted display comprising a first display screen and a second display screen implementing the claimed displaying and stopping of the ith frame of the first image on the first display screen and the ith frame of the second image on the second display screen, neither Nakahata nor Herrmann explicitly discloses stopping, by the head mounted display, supplying power to the first display screen.  It should be noted that Nakahata explicitly discloses (see Fig. 1) a display screen (134) comprising a backlight (136), wherein the power supplied to the backlight (136) is turned off to coincide with non-display periods in a frame (see Fig. 6; and see Page 4 through Page 5, Para. [0060]).  It should further be noted that Herrmann explicitly discloses a head mounted display comprising a first display screen and a second display screen comprising a backlight (see Col. 1, Ln. 28-32).
In order to bridge the gap in the teachings of Nakahata and Herrmann, and to show that which was known to one of ordinary skill in the art before the effective filing date of the claimed invention, Johnson discloses (see Fig. 1A and Fig. 4) a head mounted display (130) comprising a first display screen (i.e., a left display screen (136)) and a second display screen (i.e., a right display screen (138)) to time-sequentially provide left and right images to left and right eyes of a viewer, wherein power supplied to the first display screen (136) and/or the second display screen (138) is stopped (i.e., the respective display screen is disabled) by the head mounted display (130) to coincide with non-display periods in an image display frame (see Col. 4, Ln. 47-65; also see Col. 7, Ln. 25-28).  It is a goal of Johnson to provide a small head-mounted display that can be made lightweight and can accurately and correctly display left and right images onto left and right displays of the head-mounted display, to produce a stereoscopic display, by selectively enabling and disabling the left and right displays to coincide with non-display periods of the respective left and right displays (see Col. 2, Ln. 1-11 and Ln. 38-42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakahata and Herrmann with the teachings of Johnson, such that the head mounted display stops displaying the ith frame of the first image and also stops supplying power to the first display screen during a non-display period (see Col. 4, Ln. 47-65 of Johnson in combination with Page 4 through Page 5, Para. [0060] of Nakahata), in order to accurately and correctly display left and right images onto left and right displays of the head-mounted display to thereby produce a stereoscopic display as suggested by Johnson.

As pertaining to Claim 14, Nakahata discloses (see Fig. 1 and Fig. 6) that the first time period (see (L1)) is adjacent to the second time period (see (R1)), and the sum of the first time period (see (L1)), the second time period (see (R1)), and the third time period (see the non-display period following (R1)) is equal to the ith display cycle (i.e., the one frame period; again, see Page 4, Para. [0057]-[0059]).

As pertaining to Claim 15, Nakahata discloses (see Fig. 1 and Fig. 6) that the first time period (see (L1)) and the second time period (see (R1)) are spaced by a fourth time period (i.e., see the non-display period between (L1) and (R1); and again, see Page 4, Para. [0057]-[0059]).

As pertaining to Claim 18, Nakahata discloses (see Fig. 1 and Fig. 6) that the first time period (see (L1)) and the second time period (see (R1)) are equal (again, see Page 4, Para. [0057]-[0059]).

As pertaining to Claim 20, Johnson discloses (see Fig. 1A and Fig. 4) a backlight source (see (436)) of the first display screen (136), wherein the head mounted display (130) is further configured to, when the first display screen (136) does not display an image, stop supplying power to the backlight source (436) of the first display screen (136; i.e., the respective display screen is disabled in non-display periods; see Col. 4, Ln. 47-65; also see Col. 7, Ln. 25-28; also see Page 4 through Page 5, Para. [0060] of Nakahata).

As pertaining to Claim 21, Johnson discloses (see Fig. 1A and Fig. 4) a backlight driver chip (430) configured to drive the backlight source (see (436)) of the first display screen (136) to light up, wherein, when the backlight source (436) of the first display screen (136) is not powered when the first display screen (136) does not display an image, the backlight driver chip (430) is powered (again, see Col. 4, Ln. 47-65; also see Col. 7, Ln. 25-28; also see Page 4 through Page 5, Para. [0060] of Nakahata).


Claims 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahata in view of Herrmann and further in view of Chong et al. (hereinafter “Chong” US 9,378,672).

As pertaining to Claim 16, neither Nakahata nor Herrmann explicitly discloses that the first time period, corresponding to a left image display time period, and the second time period, corresponding to a right image display time period are not equal.
However, in the same field of endeavor, Chong discloses (see Fig. 5 and Fig. 6) that it was well-known in the art before the effective filing date of the claimed invention to implement an image display method in which a display device alternately displays a left image during a first left image display time period (see (T5)) and a second right image during a right image display time period (see (T6)), with these periods surrounded by non-display time periods, and wherein the first time period (T5) and the second time period (T6) are not equal and are separated by a non-display period in order to provide primary focus to a viewer’s dominant eye while also preventing motion blur and prevent image deterioration (see Col. 4, Ln. 48-67 through Col. 5, Ln. 1-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakahata and Herrmann with the teachings of Chong, such that the first time period and the second time period are not equal in order to provide primary focus to a viewer’s dominant eye while also preventing motion blur and prevent image deterioration.

As pertaining to Claim 17, neither Nakahata nor Herrmann explicitly discloses that the first time period, corresponding to a left image display time period, and the second time period, corresponding to a right image display time period are not equal.
However, in the same field of endeavor, Chong discloses (see Fig. 5 and Fig. 6) that it was well-known in the art before the effective filing date of the claimed invention to implement an image display method in which a display device alternately displays a left image during a first left image display time period (see (T5)) and a second right image during a right image display time period (see (T6)), with these periods surrounded by non-display time periods, and wherein the first time period (T5) and the second time period (T6) are not equal and are separated by a non-display period in order to provide primary focus to a viewer’s dominant eye while also preventing motion blur and prevent image deterioration (see Col. 4, Ln. 48-67 through Col. 5, Ln. 1-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakahata and Herrmann with the teachings of Chong, such that the first time period and the second time period are not equal in order to provide primary focus to a viewer’s dominant eye while also preventing motion blur and prevent image deterioration.

As pertaining to Claim 19, neither Nakahata nor Herrmann explicitly discloses that the first time period, corresponding to a left image display time period, and the second time period, corresponding to a right image display time period are not equal.
However, in the same field of endeavor, Chong discloses (see Fig. 5 and Fig. 6) that it was well-known in the art before the effective filing date of the claimed invention to implement an image display method in which a display device alternately displays a left image during a first left image display time period (see (T5)) and a second right image during a right image display time period (see (T6)), with these periods surrounded by non-display time periods, and wherein the first time period (T5) and the second time period (T6) are not equal and are separated by a non-display period in order to provide primary focus to a viewer’s dominant eye while also preventing motion blur and prevent image deterioration (see Col. 4, Ln. 48-67 through Col. 5, Ln. 1-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakahata and Herrmann with the teachings of Chong, such that the first time period and the second time period are not equal in order to provide primary focus to a viewer’s dominant eye while also preventing motion blur and prevent image deterioration.


Response to Arguments

Applicant’s arguments with respect to Claims 1-10 and 13-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The applicant has argued that none of the references relied upon by the examiner in the prior Office Action, namely Nakahata and Herrmann, teach or fairly suggest the claimed “first display screen” and the claimed “second display screen” functioning as claimed in an ith display cycle.  Specifically, the applicant has asserted that Nakahata does not disclose a first display screen and a second display screen (see Remarks at Page 7).  The examiner agrees.  However, the examiner respectfully maintains that this feature would have been obvious to one of ordinary skill in the art in view of at least the combined teachings of Nakahata and Herrmann (see above rejections).  The applicant has further argued that “in Nakahata, the single display apparatus is always powered to alternately display the first and second images” (see Remarks at the top of Page 7).  The examiner respectfully disagrees with the applicant’s characterization of the teachings of Nakahata.  Nakahata plainly discloses the implementation of non-display periods between periods of left and right image display (see at least Fig. 6).  Further, Nakahata explicitly suggests that a display backlight can be powered off to coincide with periods of non-display (see at least Page 4 through Page 5, Para. [0060]).  Regardless, the applicant has argued that the combined teachings of Nakahata and Herrmann do not disclose “stopping… supplying power to the first display screen,” specifically, to coincide with “stopping… displaying the ith frame of the first image” (see Remarks at Page 8).  Respectfully, this argument is moot in so much as this feature is disclosed by the combined teachings of Nakahata, Herrmann, and Johnson as newly relied upon above.  Therefore, the rejection of Claims 1-10 and 13-21 is maintained.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622